Name: 98/26/EC: Commission Decision of 16 December 1997 amending Decision 97/297/EC on the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic geography;  EU finance
 Date Published: 1998-01-14

 Avis juridique important|31998D002698/26/EC: Commission Decision of 16 December 1997 amending Decision 97/297/EC on the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy Official Journal L 008 , 14/01/1998 P. 0030 - 0032COMMISSION DECISION of 16 December 1997 amending Decision 97/297/EC on the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (98/26/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States implementing the monitoring and control systems applicable to the common fisheries policy (1), and in particular Article 6 thereof,Whereas certain Member States informed the Commission, pursuant to Article 8 of Decision 95/527/EC, that a part of their expenditure which had been eligible, would not be realised in 1997; whereas certain Member States informed the Commission that part of their expenditure foreseen for 1998 could be realised in 1997;Whereas Commission Decision 97/297/EC (2) on the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy, modified by Decision 97/573/EC (3), should consequently be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1 Decision 97/297/EC is hereby amended as follows:1. in the first sentence of Article 1, the amount of 'ECU 71 606 685` is replaced by 'ECU 73 176 804,-`;2. in the third sentence of Article 1, the amount of 'ECU 28 735 863` is replaced by 'ECU 29 108 528,-`;3. in the first sentence of Article 2, the amount of 'ECU 4 381 073` is replaced by 'ECU 2 406 346,-`;4. Annex I is replaced by Annex I to this Decision;5. Annex II is replaced by Annex II to this Decision.Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 16 December 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ L 301, 14. 12. 1995, p. 30; Corrigendum inOJ L 302, 15. 12. 1995, p. 45.(2) OJ L 122, 14. 5. 1997, p. 24.(3) OJ L 236, 27. 8. 1997, p. 19.ANEXO I / BILAG I / ANHANG I / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I / LIITE I / BILAGA I >TABLE>ANEXO II / BILAG II / ANHANG II / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  / ANNEX II / ANNEXE II / ALLEGATO II / BIJLAGE II / ANEXO II / LIITE II / BILAGA II >TABLE>